Title: To George Washington from Major General Israel Putnam, 1 June 1776
From: Putnam, Israel
To: Washington, George



Dear General
Head Quarters N. York June 1st 1776

I have this moment (by Express) received the enclosed letters from Generals Schuyler and Sullivan which I think of such great Importance I shall immediately forward you, together with my answer to General Schuyler, I wrote you yesterday but was too late for the post, shall forward it on wt. this—since which five Ships arrived Att the Hook three of which I suppose to be Men of War, I am truly sorry for our defeat in Canada, at the Cedars—hope Congress will immediately take the Importance of that Country into serious Consideration and immediately send on Reinforcements—or I fear we shall loose what we had possession off—I am in so great haste I know not but I shall forward on some papers, which are of no Consequence—both Expresses now wait—I have the Honor to be Dear General with Esteem Your Excellency’s Most Hume servt

Israel Putnam

